United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2373
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

      Martin Missael Puerta-Navarro, also known as Martin Navarro-Puerta

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: April 15, 2020
                              Filed: April 20, 2020
                                  [Unpublished]
                                 ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Martin Missael Puerta-Navarro pled guilty, pursuant to a plea agreement
containing an appeal waiver, to drug and money laundering charges. He appeals the
below-Guidelines sentence the district court1 imposed. Having jurisdiction under 28
U.S.C. § 1291, this court dismisses the appeal based on the appeal waiver.

       Counsel has moved for leave to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), acknowledging the appeal waiver, but challenging
the sentence as substantively unreasonable. This court concludes that the appeal
waiver is enforceable, because counsel’s argument falls within the scope of the appeal
waiver. The record shows that Puerta-Navarro entered into the plea agreement and
the appeal waiver knowingly and voluntarily, and no miscarriage of justice would
result from enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (appeal waiver will be enforced if appeal falls within scope of
waiver, defendant knowingly and voluntarily entered into waiver and plea agreement,
and enforcing waiver would not result in miscarriage of justice).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues outside the scope of the appeal
waiver.

      The appeal is dismissed, and counsel’s request to withdraw is granted.
                      ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-